Morrissey, C. J.
This action was brought in the district court for Richardson county to enjoin the collection of a judgment alleged to be void, rendered by a justice of the peace in an action wherein one Given Spragins was plaintiff and appellant herein was defendant.
Defendant in this action was the justice of the peace who *642rendered the judgment. Neither the judgment creditor nor any person other than the justice of the peace is in any way made a party defendant in this proceeding. The trial court denied the relief prayed and plaintiff has appealed.
In an injunction proceeding to stay the enforcement of a void judgment, it is generally necessary to join as parties all persons whose rights would or might be affected by the allowance of the relief sought, and where the bill is directed solely against the judge who entered the judgment, the relief prayed should be denied. 2 Spelling, Injunctions and Other Extraordinary Remedies (2d. ed.) sec. 977; 1 Black, Judgments (2d. ed.) sec. 893b.
The trial court did not err in refusing to grant the injunction and the judgment is
Affirmed.
Note — See Judgments, 34 C. J. p. 485, sec. 759.